GLD-015                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-3731
                                       ___________

                             IN RE: LARRY W. RADER,
                                     Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                       (Related to D. Del. Civ. No. 09-cv-00340)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                                October 14, 2011
      Before: FUENTES, GREENAWAY, JR., and STAPLETON, Circuit Judges

                            (Opinion filed: November 8, 2011 )
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Larry Rader, proceeding pro se, has filed a petition for a writ of mandamus seeking

review of an order denying his motion for disqualification of the District Judge presiding

over his civil proceedings in the United States District Court for the District of Delaware.

For the reasons that follow, we will deny the mandamus petition.

       Rader filed three related lawsuits in District Court against ShareBuilder Securities

Corporation and other defendants for alleged tortious conduct in connection with his

efforts to open and use an on-line stock trading account. United States Magistrate Judge
Leonard Stark recommended that the District Court grant judgment in favor of the

defendants on Rader’s claims in all three cases. Rader v. ING Bank fsb, et al., 2010 WL

1403962, at *1 (D. Del. Apr. 7, 2010) (unpublished decision). The District Court adopted

the Magistrate Judge’s report and recommendation. ShareBuilder’s counterclaim against

Rader for legal fees remained pending. Magistrate Judge Stark was then appointed to the

position of District Judge and Rader’s cases were reassigned to him.

       On September 30, 2011, the District Court issued a final judgment in favor of

ShareBuilder. The District Court decided that Rader is liable under the agreement entered

into by the parties for ShareBuilder’s legal fees and costs. The District Court determined

that ShareBuilder should be awarded $366,041.87 for the Rader actions through May 2,

2011, and a supplemental fee award for any fees and costs incurred thereafter. The

District Court also denied Rader’s motion for disqualification pursuant to 28 U.S.C. §

455. Rader had sought to disqualify Judge Stark based on the fact that he has an on-line

savings account with ING Bank, one of the defendants in Rader’s lawsuits.

       Rader has filed a petition for a writ of mandamus seeking our review of the denial

of his motion for disqualification. We may review a district court’s denial of a motion for

disqualification pursuant to § 455 on appeal from a final judgment or on interlocutory

review through a mandamus petition. In re School Asbestos Litig., 977 F.2d 764, 777-78

(3d Cir. 1992). However, mandamus relief is unavailable when a petitioner has another

adequate means to attain the desired relief. Id. at 772. Mandamus also may not be used

as a substitute for appeal. Id.
                                             2
      Here, the District Court has entered a final judgment in the underlying action and

Rader may seek review of the denial of his motion for disqualification in an appeal from

the judgment. Because Rader has another adequate means to attain the desired relief,

mandamus relief is not available. Rader may not use mandamus as a substitute for

appeal.

Accordingly, we will deny the petition for a writ of mandamus.




                                            3